By the Court
That the rights of navigation and fishing go together in the lakes and navigable bays of this state, has been held by the court, and seems setted. Sloane v. Biemiller, 34 Ohio St., 492.
The navigable waters in dispute in this case, form part of a public bay and not parts of the *234Sandusky river and Mud creek; and the circuit court erred in holding otherwise upon the facts as found in the record. Being part of an open bay, the public has the rights of navigation and fishing in its navigable waters.

Judgment modified accordingly.